Appellant again raises the question that the State witness Cooper was an accomplice. We have again reviewed the record, but are of opinion that he was not shown to be *Page 416 
an accomplice. The purchaser of intoxicating liquor is expressly exempted from being such accomplice, and one who acted with the purchaser would appear to stand in the same relation to the matter. If Cooper be considered an accomplice, there would appear in the record ample corroboration. There are no bills of exception in the record, and no objection to the testimony of the sheriff, which is also complained of in the motion. We see no reason for finding fault with the jury for accepting and believing the testimony of the State witness, and in concluding appellant guilty of the offense charged.
The motion for rehearing will be overruled.
Overruled.